                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


LARRY LEE LEMAY,                               )
    Plaintiff,                                 )
                                               )
v.                                             )      Case No. 3:19-cv-683
                                               )      Judge Richardson/Frensley
CORRECT CARE SOLUTIONS, LLC,                   )      Jury Demand
    Defendant.                                 )

                             REPORT AND RECOMMENDATION

                                        I.     BACKGROUND

       The Plaintiff, who is proceeding pro se, brings this action against Defendants under 42 U. S.

C. § 1983. The Court conducted an initial review of the Complaint as required by 28 U. S. C. §

1915(e)(2) and allowed claims to proceed against Sheriff Hall in his official capacity, against Correct

Care Solutions/Well Path, Inc. and against Officer Alexander while dismissing other claims. Docket

No. 5. Plaintiff thereafter filed an Amended Complaint. Docket No. 58. The Defendants filed a Joint

Motion for Frivolity Review of the Amended Complaint. Docket No. 62. Having conducted a review

of the Amended Complaint under 28 U. S. C. § 1915(e)(2), the undersigned recommends that several

of the Plaintiff’s proposed amendments be DENIED.

                                  II.        LAW AND ANALYSIS

       A.      Prison Litigation Reform Act Screening

       The Prison Litigation Reform Act requires Courts to screen and dismiss prison complaints

that are frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a Defendant who is immune from such relief. 28 U. S. C. § 1915(A).

“[C]ourts are required to screen all civil cases brought by prisoners, regardless of whether the inmate

paid the full filing fee, is a pauper, is pro se, or is represented by counsel, as the statute does not




     Case 3:19-cv-00683 Document 81 Filed 11/20/20 Page 1 of 6 PageID #: 525
differentiate between civil actions brought by prisoners.” In re: Prison Litigation Reform Act, 105

F. 3d 1131, 1134 (6th Cir. 1997).

       B.      Motions to Amend

       While leave to amend a complaint should be “freely given when justice so requires,” Forman

v. Davis, 371 U. S. 178, 182 (1962), proposed amendments to a prisoner’s complaint may also be

sua sponte reviewed under 28 U. S. C. § 1915 and 1915 (A). The Courts have generally held in this

regard:[u]nreleated claims against different defendants belong in different suits, not only to prevent

the sort of morass [a multiple claim, multiple Defendant] suit produce[s], but also to ensure that

prisoners pay the required filing fees -- for the Prison Litigation Reform Act limits to 3 the number

of frivolous suits or appeals that any prisoner may file without prepayment of the required fees.”

George v. Smith, 507 F. 3d 605, 607 (7th Cir. 2007)(citations omitted).

       C.      The Case at Bar

       The Plaintiff’s original Complaint alleged violations of the Eighth Amendment’s prohibition

of cruel and unusual punishment on the grounds that the Defendants were deliberately indifferent to

the Plaintiff’s serious medical needs, where jail and medical staff failed to provide adequate medical

care and oversight of his diabetes. Docket No. 1.

       Following initial review of the Complaint, the Court found that its failed to state a claim

against Sheriff Daron Hall in his individual capacity or against the Davidson County Sheriff’s office

and dismissed those claims. Docket No. 5. The Court found however, that the Complaint did state a

colorable claim under 42 U. S. C. §1983 against Sheriff Hall in his official capacity, against Correct

Care Solutions/Wellpath, Inc. and against Officer Alexander which were allowed to proceed. Id.

       Plaintiff’s Amended Complaint restates his allegations against Wellpath Inc., Metropolitan

Government of Nashville and Davidson County and Keyonna Alexander in her individual capacity.

Docket No. 58. The claims against these Defendants are substantially the same as alleged in the

                                                    2

     Case 3:19-cv-00683 Document 81 Filed 11/20/20 Page 2 of 6 PageID #: 526
original Complaint. Id. Additionally, Plaintiff seeks to add claims against Kenneth Wilkins, Daron

Hall, Pamela Hale, Mrs. Levy and Mark Bailey. Id. Each of those individuals are sued in their

individual capacities. Id.

       The Amended Complaint alleges four separate claims. Two claims of deliberate indifference

regarding his medical care (Docket No. 58, pp. 9-16; a claim styled “retaliation and denial of due

process rights”(Id. at pp. 16-17; and “inadequate law library”(Id. at page 18).

       1.      June 2019 Deliberate Indifference Claim

       The Plaintiff’s first claim for deliberate indifference regarding his medical care addresses the

same instance raised in his previous filed Complaint. The only significant difference is that the

Plaintiff seeks to add Dr Kenneth Wilkins as a Defendant to this claim alleging that Wilkins removed

the order for him to receive an insulin pump. Id. at p. 9. He repeats his previously asserted allegations

against Defendant Alexander and the Metropolitans Government of Nashville and Davison County

(“Metro”). Id. at pp. 9-13. The Plaintiff also asserts that Sheriff Daron Hall “has or may have failed

to adequately train Alexander on how to handle emergency medical problems.” Id. at p. 13.

       For the reasons previously addressed in the Court’s initial review, the claims against

Alexander and Metro should proceed.

       Regarding the claims against Dr. Wilkins, the Plaintiff’s allegations that Dr. Wilkins issued

the removal order of his insulin pump without ever seeing him adequately states a claim against Dr.

Wilkins for the purposes of the initial review.

       The Court previously found that the Complaint fails to state a claim against Sheriff Daron

Hall in his individual capacity in that it “does not allege any facts showing that Sheriff Hall was

personally aware or involved in the decisions regarding Plaintiff’s care or even that he was personally

aware of the other three instances that resulted in the Plaintiff’s hospital admission following

inadequate care.” Docket No. 4, p. 5. Plaintiff’s Amended Complaint still fails to allege any facts

                                                   3

     Case 3:19-cv-00683 Document 81 Filed 11/20/20 Page 3 of 6 PageID #: 527
showing that Sheriff Hall was personally aware or involved in the decisions regarding Plaintiff’s care

such as to support a claim against the sheriff in his individual capacity. As with the initial review,

the claims against Sheriff Hall in his official capacity should be allowed to proceed.

       2.        September 2019, Deliberate Indifference Claim

       Plaintiff’s Amended Complaint asserts an additional claim of deliberate indifference to his

medical needs in September 2019. Docket No. 58, pp. 13-16. In this claim, Plaintiff asserts he had

been prescribed certain medication for neuropathy and pain several years prior to his incarceration

and that Wellpath failed to prescribe him that medication upon his incarceration in violation of the

Eighth Amendment. Docket No. 58, pp. 13-15. Plaintiff alleges that Defendant Mark Bailey, a

facility Nurse Practitioner was the individual who advised him of the discontinuation of his

mediation. Id.

       For the same reasons that Plaintiff’s claims against Wellpath survive initial review, this claim

does as well. While the claims against Defendant Bailey are a closer call, and the allegations are not

detailed, it may reasonably be inferred from the Complaint that Bailey knew that Plaintiff was a

diabetic who was not receiving adequate control of his symptoms and thus, for purposes of initial

review, the Complaint adequately states a claim against him in his induvial capacity.

       F.        February 2020, Retaliation and Denial of Due Process Rights

       Plaintiff’s Amended Complaint adds a claim related to disciplinary action taken against him

arising out of a cell check conducted on February 1, 2020. Docket No. 58, p. 16. Plaintiff was

disciplined for contraband and other infractions related to the cell search. Id. He asserts claims

against the disciplinary hearing officer Mrs. Levy who conducted his disciplinary hearing and Pamela

Hale, the jail administrator who upheld the discipline against him.

       The claims asserted in this count relate to disciplinary action taken by the jail unrelated to

his deliberate indifference medical claims. The allegations occur many months after his allegations

                                                  4

     Case 3:19-cv-00683 Document 81 Filed 11/20/20 Page 4 of 6 PageID #: 528
of deliberate indifference to his medical condition and involve Defendants unrelated to those other

claims. While the Plaintiff includes the term “retaliation” in his complaint, there are no allegation

connecting the discipline to his prior complaints about medical care or suggestion that either of the

named Defendants had any role or knowledge of his concerns about medical care and thus appear to

state a separate cause of action that is unrelated to the instant litigation. “[A] civil plaintiff may not

name more than one defendant in his original or amended complaint unless one claim against each

additional defendant is transactionally related to the claim against the first defendant and involves a

common question of law or fact.” Proctor v. Applegate, 661 F. Supp. 743, 778 (E. D. Mich.

2009)(quoting Garcia v. Munoz, 2008 WL2064476 at *3 (D. N. J. May 14, 2008)). Plaintiff’s

unrelated claims regarding disciplinary action following a cell search in February 2020 should be

addressed in a separately filed new civil rights complaint and not by the proposed amendments to

the complaint in this action. Therefore, the undersigned recommends that this claim be dismissed

without prejudice.

        4.      Inadequate Law Library

        The Plaintiff alleges in his Amended Complaint that the legal resources maintained at the

facility he is incarcerated provide limited access to legal materials and thus inadequate access to the

courts. Docket No. 58, p. 18. He alleges that he has purchased a civil rights self-help litigation book

for legal reference. Id.

        Prisoners retain a constitutional right of access to the courts. Bounds v. Smith, 430 U. S. 817,

821-822 (1977)(citing Ex Parte Hull: 3123 U. S. 546(1941)). To protect this right, prison authorities

must “provide prisoners with adequate law libraries or adequate assistance from persons trained in

the law.” Bounds, 430 U. S. at 828.

        To have standing to pursue a First Amendment claim that he was denied access to the courts,

“ a prisoner must show prison officials’ conduct inflicted an ‘actual injury,’ i.e., that the conduct

                                                    5

     Case 3:19-cv-00683 Document 81 Filed 11/20/20 Page 5 of 6 PageID #: 529
hindered his efforts to pursue a nonfrivolous legal claim.” Rogers v. Hawley, 14 F. Appx. 403, 409

(6th Cir. 1001)(citation omitted).

       Plaintiff does not meet the required constitutional showing for an access to courts claim.

Though he asserts the law library is “inadequate” he does not state that lack of an adequate library

hindered his efforts to pursue a nonfrivolous legal claim. Plaintiff has been able to acquire and

presumably keep a civil rights litigation legal reference and he has clearly been able to file pleadings

with the Court. For these reason, Plaintiff’s Complaint fails to state a claim upon which relief can be

granted and should therefore be dismissed.

                                           CONCLUSION

       For the reasons stated herein, the undersigned recommends that the claims against Sheriff

Daron Hall in his individual capacity as well as the claims related to a disciplinary action taken

against Plaintiff in February 2020 and his claims inadequate law library be dismissed. The other

claims asserted should permitted to proceed.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report and

Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas v. Arn,

474 U.S. 140, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).




                                                       JEFFERY S. FRENSLEY
                                                       United States Magistrate Judge


                                                   6

     Case 3:19-cv-00683 Document 81 Filed 11/20/20 Page 6 of 6 PageID #: 530
